American Beacon Small Cap Index Fund American Beacon International Equity Index Fund Supplement dated July 16, 2014 to the Statement of Additional Information dated April 30, 2014 The information below supplements the Statement of Additional Information dated April 30, 2014, and is in addition to any other supplement(s): All references to BlackRock Investment Management, LLC (“BIM”) are deleted. In the “Management, Administrative and Distribution Services” section, “The Adviser” subsection, the third sentence in the sixth paragraph on page 46 is replaced with the following: For these services, BlackRock receives an annualized fee of 0.08% of the average daily net assets of the American Beacon Small Cap Index Fund and 0.09% of the average daily net assets of the American Beacon International Equity Index Fund; however, the fee for each Fund will be reduced by the total expense ratio of its corresponding Index Portfolio, net of any fee waivers. ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
